UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2077



AISSATOU BARRY,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-902-551)


Submitted:   February 25, 2005             Decided:   April 5, 2005


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, James A.
Hunolt, Senior Litigation Counsel, Wagner D. Jackson, Jr., Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Aissatou Barry, a native and citizen of Guinea, petitions

for   review    of   an    order    of   the   Board   of   Immigration   Appeals

affirming and adopting the immigration judge’s order denying her

motion to reconsider.            Because we find the immigration judge did

not abuse her discretion denying the motion to reconsider, we deny

the petition for review.           Stewart v. INS, 181 F.3d 587, 595 (4th

Cir. 1999).     We further find we have no jurisdiction to review the

immigration judge’s order denying Barry’s applications for asylum,

withholding from removal and withholding under the Convention

Against Torture.           See     8 U.S.C. § 1252(d) (2000); Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125

S. Ct. 861 (2005).           We dispense with oral argument because the

facts   and    legal      contentions    are     adequately   presented    in   the

materials      before     the    court   and     argument   would   not   aid   the

decisional process.



                                                                PETITION DENIED




                                         - 2 -